Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/739,755 (now U. S. Patent No. 10,549,266), filed on December 25, 2017.
Applicants’ Priority Document was filed in said parent application on December 25, 2017.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Restriction to one of the following inventions is required under 35 U.S.C. 121 and 372:
a.	Group I, claims 1 and 2, drawn to a preparation method of a low-platinum catalyst based on nitride nanoparticles.
b.	Group II, claims 3-16, drawn to a low-platinum catalyst based on nitride nanoparticles.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Claims 1-16 lack unity of invention because even though the inventions of these groups require the technical feature of transition metal nitride nanoparticles with a diameter between 5-15 nm, said nanoparticles , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Palumbo et al. (U. S. Patent No. 7,354,354) or Jung et al. (U. S. Patent Publication No. 2012/0175534).  
Palumbo et al. disclose coating a substrate (including with carbon fillers) with a coating comprising titanium nitride particles (thus disclosing transition metal nitride particles) that are smaller than 500 nm (thus deeming obvious the particles size) in a metal matrix. The metal matrix can be platinum and can be present in an amount of at least 5 % and up to 95% of the coating formed on the substrate (see col. 9, lines 62-67, col. 10, lines 30-60, and col. 11, lines 36-49), thereby rendering obvious the special technical feature of Applicants’ claim 3.
Jung et al. disclose a method of making a metal foam such that transition metal nitrides are coated with a catalyst coating. The nitrides are between 10-200 nm and comprise transition metal and the coating includes platinum and other noble metals (see paragraphs [0013] – [0021]), thereby rendering obvious the special technical feature of Applicants’ claim 3.
Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention 
The species are as follows: 
In the event that Group I, claims 1 and 2, are elected, the species are:
Species I:
I-(a): claim 1, the preparation of nitride nanoparticles in step 1 therein, and
I-(b): claim 1, the preparation of carbon-supported transition metal nitride nanoparticles in step 1 therein.
Species II:
	II-(a) method (A) in step 2 of claim 1; and
	II-(b) method (B) in step 2 of claim 1.
	In the event that Group II, claims 3-16 are elected, the species are:
	Species III:
	III-(a): the transition-metal nitride nanoparticles; and 
	III-(b): the transition-metal nitride nanoparticles supported on a carbon support.
Applicant is required, in reply to this action, to elect a single species from each of Species I and Species II (if claims 1 and 2 are elected) or a single species from Species III (if claims 3-16 are elected) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  NONE.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and all product claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product claims should be 

In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        June 16, 2021